345 F.2d 440
120 U.S.App.D.C. 223
Jack O. KING, Appellant,v.DISTRICT OF COLUMBIA, Appellee.
No. 18705.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 21, 1965.Decided April 14, 1965.

Miss Joyce Capps, Washington, D.C., for appellant.
Mr. John R. Hess, Asst. Corp. Counsel for the District of Columbia, with whom Messrs. Chester H. Gray, Corp. Counsel, Milton D. Korman, Principal Asst. Corp. Counsel, and Hubert B. Pair, Asst. Corp. Counsel, were on the brief, for appellee.
Before BAZELON, Chief Judge, WASHINGTON, Circuit Judge, and BASTIAN, Senior Circuit Judge.
BAZELON, Chief Judge.


1
This court granted the petition for allowance of an appeal from a judgment of the District of Columbia Court of Appeals to consider the issue of collateral estoppel in criminal prosecutions.  Appellant is a dealer in old coins and stamps who was twice prosecuted, on informations identical except as to the date of offense, for violation of the District of Columbia Code's prohibition against dealing in second-hand personal property without a license.1  Prosecution under the first information led to an acquittal, on the ground that appellant's activities were not within the purview of the statute.  Shortly thereafter, the second information was filed, and the court granted the defendant's motion to quash on res judicata grounds.  The District Government appealed to the District of Columbia Court of Appeals which reversed, Judge Quinn dissenting.2


2
No bill of exceptions was drawn in the first prosecution and it is not known what evidence was presented or issues tendered.  The papers filed in the second case do not indicate what matters were decided in the first suit and the parties have not supplemented this record.  Thus the proceedings at the first trial are clouded in doubt, and the important question we thought would be presented is not appropriately before us.  We therefore dismiss the appeal as improvidently granted.


3
Appeal dismissed.



1
 D.C.CODE 47-2339


2
 201 A.2d 530 (1964)